internal_revenue_service department of the treasury washington dc index number person to contact number release date telephone number refer reply to cc dom p si - plr-115247-99 date date x a b d1 year dear this letter responds to your letter dated date and subsequent correspondence written on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 of year a and b the shareholders of x intended for x to be an s_corporation beginning in year x’s first taxable_year x relied on its accountant to file all the necessary forms for x to be an s_corporation however a form_2553 election by a small_business_corporation for year was not timely filed for x for year x originally filed a form_1120s u s income_tax return for an s_corporation and subsequently upon its accountant’s advice filed a form_1120 u s_corporation tax_return for year x’s shareholders filed form sec_1040 u s individual_income_tax_return consistent with x being an s_corporation x agrees to amend its tax_return consistent with the treatment of x as an s_corporation for x’s year taxable_year sec_1362 of the code provides that if -- a an mr charles m thompson election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x's first taxable_year accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for its year taxable_year within days following the date of this letter then such election will be treated as timely made for x's year taxable_year a copy of this letter should be attached to the form_2553 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x sincerely yours branch h grace kim assistant to the chief office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
